Citation Nr: 1706017	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  13-25 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claims of service connection for an acquired psychiatric disability, to include a mood disorder, posttraumatic stress disorder (PTSD), schizoaffective disorder, adjustment disorder, and depressive disorder (which was characterized as a mood disorder (claimed as mental health condition)) ("acquired psychiatric disability"), and for a pancreas disability, to include pancreatitis (which was characterized as a pancreatic condition).  The Veteran disagreed with this decision in September 2012.  He perfected a timely appeal in September 2013.

In September 2015, the Board denied the Veteran's service connection claim for a pancreas disability and remanded the Veteran's service connection claim for an acquired psychiatric disability to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ send the Veteran appropriate notice regarding his service connection claim for an acquired psychiatric disability, obtain updated treatment records for the Veteran, and schedule him for appropriate examination to determine the nature and etiology of his acquired psychiatric disability.  The AOJ promulgated the requested notice and sent it to the Veteran in November 2015.  The requested records subsequently were associated with the Veteran's claims file.  And the requested examination occurred in December 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a January 2016 rating decision, the AOJ granted, in pertinent part, a claim of service connection for an acquired psychiatric disability (which was characterized as PTSD with schizoaffective disorder, depressive type), assigning a 100 percent rating effective October 12, 2010.  Accordingly, an issue relating to service connection for an acquired psychiatric disability is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

In August 2016, the Veteran, through an attorney, and VA's Office of General Counsel, filed a Joint Motion for Partial Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court") and requested that the Court remand the Board's September 2015 decision to the extent that it failed to address a claim of service connection for a hernia.  Both parties to the Joint Motion also requested that the Court leave undisturbed the Board's September 2015 denial of a claim of service connection for a pancreas disability.  The Court granted the Joint Motion later in August 2016, remanding the Board's September 2015 decision to the extent that it failed to address a claim of service connection for a hernia and dismissing the remainder of the Veteran's appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Because the Board is bound by the Court's August 2016 Order granting the Joint Motion, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he filed a claim of service connection for a hernia in September 2011 which the Board failed to consider in its September 2015 decision.  Because it is bound by the Court's August 2016 Order granting the Joint Motion, the Board concludes that additional development is required before any underlying claim of service connection for a hernia can be adjudicated on the merits.

Both parties to the August 2016 Joint Motion specifically contended that the Board erred in September 2015 by not considering whether a statement received by VA in September 2011 in which the Veteran referred to a private surgery in August 2010 for a hernia repair constituted an informal claim of service connection for a hernia.  See Joint Motion dated August 2, 2016, at pp. 2.  Both parties to the Joint Motion conceded that neither the Veteran's October 2010 informal claims of service connection for multiple disabilities (not the subject of this appeal) nor his September 2011 formal application for VA disability compensation benefits included a claim of service connection for a hernia.  Id.  

The Board notes in this regard that a review of the record evidence shows that, in a lengthy statement referencing multiple disabilities dated on August 28, 2011, date-stamped as received by VA on September 6, 2011, and attached to the Veteran's VA Form 21-526, he stated, "Recently, I had a hernia repair at a community hospital that was incurred during my military service but I was not aware I could secure services at [a] VA Hospital."  The record evidence indicates that the Veteran sought treatment from VA for a right inguinal hernia beginning in approximately 2013.  These records also refer to a right inguinal hernia repair in August 2010 at a private facility.  Given the arguments presented in the Joint Motion, the Board concludes that the Veteran's September 2011 statement included a claim of service connection for a hernia.  To date, the Veteran has not been scheduled for an examination to determine the nature and etiology of his hernia.  The Board observes that VA's duty to assist includes obtaining an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the foregoing, and because it is bound by the Court's August 2016 Order granting the Joint Motion, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his hernia.

The AOJ also should attempt to obtain the Veteran's updated treatment records, to include records of an August 2010 hernia repair at a private facility.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA health care providers who have treated him for a hernia since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to include records of his post-service hernia repair surgery in approximately August 2010.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of any current hernia.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran currently experiences a hernia which is related to active service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

